UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4501



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MUSTAFA A. CUNNINGHAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-96-733)


Submitted:   May 11, 1999                     Decided:   May 21, 1999


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Robert Hayden Bickerton, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mustafa Cunningham pled guilty to conspiracy to possess with

the intent to distribute and to distribute marijuana, 21 U.S.C.A.

§ 846 (West Supp. 1998). The district court imposed a thirty-month

sentence.     Cunningham’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).      Counsel states

that there are no meritorious grounds for appeal but raises the

following issue:    whether the district court erred in refusing to

enforce a state court order that Cunningham serve any concurrent

federal sentence in a federal correctional institution.    Although

informed of his right to file a supplemental brief, Cunningham has

failed to so file.     Because our review of the record reveals no

reversible error, we affirm.

     We have examined the entire record in this case in accordance

with the requirements of Anders, and find no meritorious issues for

appeal.     This Court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be frivo-

lous, then counsel may move in this court for leave to withdraw

from representation.     Counsel's motion must state that a copy

thereof was served on the client.     We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                  2
the materials before the court and argument would not aid the

decisional process.




                                                     AFFIRMED




                              3